     Case 2:19-mc-00138-WBS-DB Document 25 Filed 06/23/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TRUSTEES OF THE NATIONAL                         No. 2:19-mc-0138 WBS DB
      ELEVATOR INDUSTRY PENSION
12    FUND, et al.,
13                       Plaintiffs,                   ORDER
14           v.
15    A LEWIS ENTERPRISES, INC., D/B/A A
      STEP ABOVE ELEVATOR, et al,
16

17                       Defendants.
18

19          On December 23, 2019, the undersigned issued an Order for Appearance and Examination

20   ordering defendant/judgment debtor Anthony Lewis to appear for a judgment debtor examination.

21   (ECF No. 11.) The judgment debtor was personally served with a copy of the order on February

22   12, 2020. (ECF No. 12.) On March 13, 2020, the matter came before the undersigned pursuant

23   to Local Rule 302(c)(11) for the judgment debtor examination. Attorney Benjamin O’Donnell

24   appeared on behalf of the plaintiff/judgment creditor. No appearance was made by, or on behalf

25   of, judgment debtor Anthony Lewis. (ECF No. 14.)

26          Accordingly, on March 16, 2020, the undersigned issued judgment debtor Anthony Lewis

27   an Order to Show Cause. (ECF No. 15.) Pursuant to that order, the judgment debtor was to show

28   cause in writing as to why sanctions should not issue for the judgment debtor’s failure to appear

                                                       1
     Case 2:19-mc-00138-WBS-DB Document 25 Filed 06/23/20 Page 2 of 3

 1   at the judgment debtor examination. (Id. at 2.) The order also cautioned the judgment debtor
 2   “that the failure to timely comply with this order may result in the imposition of sanctions.” (Id.)
 3   A copy of the order was served on the judgment debtor on March 16, 2020. (ECF No. 16.)
 4   Nonetheless, the time for the judgment debtor to respond has expired and the judgment debtor has
 5   not responded to the court’s order in any manner.
 6          On May 12, 2020, the judgment creditor filed a motion seeking sanctions against the
 7   judgment debtor. (ECF No. 22.) The motion seeks $4,287.12 in fees and costs stemming from
 8   the judgment debtor’s failure to appear at the March 13, 2020 judgment debtor examination. (Id.
 9   at 7.) The motion is noticed for hearing before the undersigned on June 26, 2020, and is
10   supported by a declaration and exhibits. (ECF No. 22-2; ECF No. 22-3.) Although the judgment
11   debtor was served with notice of the motion the judgment debtor failed to file a timely opposition
12   or statement of non-opposition in violation of the Local Rules. 1 (ECF No. 22-5.)
13          As the judgment debtor was previously advised in the Order to Show Cause issued on
14   March 16, 2020, the failure of a party to comply with the Local Rules or any order of the court
15   “may be grounds for imposition by the Court of any and all sanctions authorized by statute or
16   Rule or within the inherent power of the Court.” Local Rule 110. Any individual representing
17   himself or herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local
18   Rules, and all applicable law. Local Rule 183(a). Failure to comply with applicable rules and
19   law may be grounds for dismissal or any other sanction appropriate under the Local Rules. Id.
20          Pursuant to California Code of Civil Procedure § 708.170 a judgment creditor may “be
21   awarded reasonable attorney’s fees incurred in the examination proceeding” where a judgment
22   debtor’s “failure to appear is without good cause[.]” Cal. Civ. P. § 708.170(a)(2). Moreover,
23   pursuant to Local Rule 230(c), “[n]o party will be entitled to be heard in opposition to a motion at
24   oral arguments if opposition to the motion has not been timely filed by that party” and the “failure
25   to file a timely opposition may also be construed by the Court as a non-opposition to the motion.”
26   ////
27
     1
      In light of the judgment debtor’s repeated failure to respond or appear, the undersigned finds the
28   motion for sanctions suitable for resolution without a hearing pursuant to Local Rule 230(g).
                                                         2
     Case 2:19-mc-00138-WBS-DB Document 25 Filed 06/23/20 Page 3 of 3

 1           Here, despite being given an opportunity to show good cause for the failure to appear, the
 2   judgment creditor has elected to ignore the orders and Local Rules of this court even in the face
 3   of sanctions.
 4           Accordingly, IT IS HEREBY ORDERED that:
 5           1. Judgment Creditor’s May 12, 2020 unopposed motion for sanctions (ECF No. 22) is
 6   granted;
 7           2. The June 26, 2020 hearing of the motion for sanctions is vacated; and
 8           3. Within ninety days of the date of this order, judgment debtor Anthony Lewis shall pay
 9   judgment creditor $4,287.12 in reasonable attorney’s fees and sanctions.
10   DATED: June 23, 2020                            /s/ DEBORAH BARNES
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22
     DLB:6
23   DB\orders\orders.civil\trustees0138.sanct.ord

24

25

26

27

28

                                                        3
